[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 311 
We agree with the courts below that the language of the enabling act impliedly authorized the city to impose the requirement of the deposit of the disputed tax and the posting of a bond as a condition of judicial review of the action of the local taxing authorities. We are also of opinion that the statute does not violate the provisions of the Constitution of the State invoked by the appellant.
The order should be affirmed, with costs.
CRANE, Ch. J., O'BRIEN, LOUGHRAN, FINCH and RIPPEY, JJ., concur; LEHMAN and HUBBS, JJ., dissent on the ground that under the enabling act such power was not conferred upon the city.
Order affirmed. *Page 313